Citation Nr: 1455794	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-50 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this claim in April 2013 for additional development.  The purposes of that development have been met and the matter may now be adjudicated on its merits.


FINDING OF FACT

The preponderance of the evidence weighs against finding the Veteran has a lung disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).










REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In December 2008, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claim.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained, as well as post-service treatment records.  The Veteran has submitted private medical records and other evidence.  He has also been provided with VA examinations for opinions on whether any lung disorder is related to his service.  The Board finds these opinions, read in aggregate, are adequate for adjudicatory purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ is also found to have complied with the Board's April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA Adjudication Procedure Manual, M21-1, provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  See M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

It has been conceded that the Veteran was more than likely exposed to asbestos during his active duty service.  He alleges that he has been diagnosed with asbestosis that is a result of this exposure.  The preponderance of the evidence is against finding that he has a current diagnosis of asbestosis.

The record shows that the Veteran received monetary settlements from companies that manufactured asbestos products in the mid-1990s, suggesting he had a diagnosis related to asbestos exposure.  In a September 1992 letter, Dr. M.C. noted review of the Veteran's X-rays for a B-reader interpretation.  He said the quality of the film was not ideal, due to overpenetration and overlying scapulae, but found some parenchymal abnormalities consistent with asbestosis.  Specifically, he identified small opacities but no pleural abnormalities.  

In January 1994, Dr. P.H.H. noted the Veteran complained of a chronic cough and wheezing since the mid-1980s, and that he had worked with asbestos.  He indicated there were no findings on chest examination, but that radiographic evidence suggested a fine interstitial infiltrate in the lungs, and pulmonary function testing (PFT) showed a tendency towards reduced diffusion capacity.  He opined the Veteran may have had pulmonary asbestosis, but that there were no rales on chest examination, rendering  that diagnosis "tenuous."  He noted that regardless of the diagnosis, the Veteran was at risk due to his asbestos exposure.

The March 2009 VA examiner did not find the Veteran to have asbestosis.  A chest X-ray showed no evidence of asbestosis.  His lungs were clear of infiltrates, effusions, or vascular congestion.  A PFT was given, which was abnormal, leading the examiner to conclude the Veteran had chronic obstructive pulmonary disease (COPD).  In an addendum, the examiner opined that COPD was not related to asbestos exposure, as asbestos exposure is more commonly associated with restrictive lung disease, whereas COPD is obstructive.  Also, he noted that the 
X-ray did not show asbestosis.

In addition, an April 2010 VA examiner opined against the Veteran having asbestosis.  The April 2010 VA examiner provided the following rationale:

The Veteran has a diagnosis of [COPD].  This type of pulmonary disease is most consistent with that caused by cigarette smoking.  The Veteran does have a 50-year history of smoking cigarettes.  Asbestosis diagnosis requires the findings of a reliable history of exposure as well as findings of interstitial fibrosis which would be manifested by either end-expiratory crackles, which the Veteran does not have, reduced lung volumes, and/or diffusing capacity of lung for carbon monoxide, which is not present in this Veteran, or the presence of typical chest x-ray or high resolution CT findings of interstitial lung disease.  The Veteran does not meet the criteria for diagnosis of asbestosis at this time.  However, he does meet the diagnosis qualifications and criteria for chronic obstructive pulmonary disease which is most likely due to smoking cigarettes.  This then is the specific diagnosis for the Veteran's respiratory disability.  In this examiner's opinion, the respiratory disability is less likely than not due to the probable asbestos exposure as a fireman and boilermaker in the service.  This is due to the lack of criteria to establish the diagnosis of asbestosis, and due to the presence of pulmonary function testing which is consistent with the diagnosis of chronic obstructive pulmonary disease which is most likely due to more than 50 years of cigarette smoking.


VA treatment records show a home oxygen request was entered in August 2012, to treat the Veteran's COPD.  His physician noted the Veteran was trying to service connect asbestosis, but there is no record that his VA physicians have diagnosed this condition.

A June 2013 VA examiner was asked to comment on the records and findings from the 1990s, which tend to support an asbestosis diagnosis, and to reconcile them with the more recent records that do not support a diagnosis.  He opined that the Veteran has COPD and not asbestosis, and that it was less likely that COPD was a result of asbestos exposure while in service.  He noted the March 2009 chest X-ray, read by a B-reader, which showed no asbestosis.  He said that if the Veteran had asbestosis, it would very likely have been detected at that time.  The examiner noted that Dr. P.H.H.'s finding that the Veteran had a tendency towards reduced diffusion capacity was not borne out, as the PFT conducted in conjunction with the examination showed a normal DLCO (diffusing capacity of the lung for carbon monoxide).  He said the 2013 PFT results were consistent with moderate obstructive defect, and that the diffusing capacity of the lung for carbon monoxide level is consistent with obstructive disease.  A June 2013 high resolution CT scan of the chest showed no signed of asbestosis.  He indicated that the Veteran may well have had exposure to asbestos, but the objective evidence does not show damage to lungs consistent with that caused by asbestos.  He said that asbestos-related diseases cause restrictive problems, whereas the Veteran's pattern is obstructive.  The Veteran's obstructive pattern, the examiner opined, is more consistent with cigarette smoking.  The Veteran admits smoking for over 40 years.  The Board finds this opinion the most probative evidence of record, given the extensive explanation and rationale as to his opinion.  

The Board acknowledges the Veteran's statements that he has been diagnosed with asbestosis, but does not find them probative.  The evidence does not show a definitive diagnosis; rather, a provisional diagnosis was made by Dr. P.H.H. in 1994, which he noted was tenuous because the Veteran did not exhibit rales upon examination.  This Veteran has not been shown to have the training or expertise to make a diagnosis of asbestosis, as it is a complex medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, multiple physicians have opined that the Veteran does not have the disease.  Jandreau, supra.

As he does not have an asbestosis diagnosis, service connection cannot be granted for this disability.  38 C.F.R. § 3.303(a).  

Service connection is also not warranted for COPD.  This disability has been attributed to the Veteran's 40-year smoking habit.  He has not alleged a relationship between smoking and his service; regardless, controlling laws and regulations prohibit service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service for all claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a). The Veteran filed his original claim for compensation in 2008.  Thus, service connection for COPD as due to smoking addiction cannot be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The record does not suggest that COPD first manifested in service or is related to any other incident in service, and the Veteran does not so allege.  

Accordingly, the preponderance of the evidence is against this claim.  Under these circumstances, the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 








ORDER

The claim of entitlement to service connection for a lung disorder, including as due to asbestos exposure, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


